 



Exhibit 10.1
E. I. DU PONT DE NEMOURS AND COMPANY
STOCK ACCUMULATION AND DEFERRED
COMPENSATION PLAN FOR DIRECTORS
(Amended Effective January 1, 2008)
1. PURPOSE OF THE PLAN
The purpose of the DuPont Stock Accumulation and Deferred Compensation Plan for
Directors (the “Plan”) is to permit Directors to defer the payment of all or a
specified part of their compensation for services performed as Directors.
2. ELIGIBILITY
Members of the Board of Directors of the Company who are not employees of the
Company or any of its subsidiaries or affiliates shall be eligible under this
Plan to defer compensation for services performed as Directors.
3. ADMINISTRATION AND AMENDMENT
The Plan shall be administered by the Compensation Committee of the Board of
Directors (the “Committee”). The decision of the Committee with respect to any
questions arising as to the interpretation of this Plan, including the
severability of any and all of the provisions thereof, shall be final,
conclusive and binding. The Board of Directors of the Company reserves the right
to modify the Plan from time to time, or to repeal the Plan entirely, provided,
however, that (1) no modification of the Plan shall operate to annul an election
already in effect for the current calendar year or any preceding calendar year;
and (2) that the foregoing shall not preclude any amendment necessary or
desirable to conform to changes in applicable law, including, but not limited
to, changes in the Internal Revenue Code.
The Committee is authorized, subject to the provisions of the Plan, from time to
time to establish such rules and regulations as it deems appropriate for the
proper administration of the Plan, and to make such determinations and take such
steps in connection therewith as it deems necessary or advisable.
4. COMPLIANCE WITH SECTION 16 OF THE EXCHANGE ACT / CHANGE IN LAW
It is the Company’s intent that the Plan comply in all respects with Rule 16b-3
of the Exchange Act, or its successor, and any regulations promulgated
thereunder. If any provision of this Plan is found not to be in compliance with
such rule and regulations, the provision shall be deemed null and void, and the
remaining provisions of the Plan shall continue in full force and effect. All
transactions under this Plan shall be executed in accordance with the
requirements of Section 16 of the Exchange Act and the regulations promulgated
thereunder.
The Board of Directors may, in its sole discretion, modify the terms and
conditions of this Plan in response to and consistent with any changes in
applicable law, rule or regulation.

 



--------------------------------------------------------------------------------



 



5. ELECTION TO DEFER AND FORM OF PAYMENT
On or before December 31 of any year, a Director may elect to defer, until a
specified year or retirement as a Director of the Company, the payment of all or
a specified part of all fees payable to the Director for services as a Director
during the calendar year following the election in the form of cash or stock
units. Restricted stock units payable in cash may be deferred only in the form
of cash. In addition, as part of such election, a Director shall elect the form
of payment (lump sum or annual installments). Any person who shall become a
Director during any calendar year, and who was not a Director of the Company on
the preceding December 31, may elect, within thirty days after election to the
Board, to defer in the same manner the receipt of the payment of all or a
specified part of fees not yet earned for the remainder of that calendar year in
the form of cash or stock units. Elections shall be made by written notice
delivered to the Secretary of the Committee. All such elections as to deferral
and form of payment are irrevocable.
6. DIRECTORS’ ACCOUNTS
Fees deferred in the form of cash shall be held in the general funds of the
Company and shall be credited to an account in the name of the Director.
Deferred cash will bear interest at a rate corresponding to the average 30-year
Treasury securities rate applicable for the quarter (or at such other rate as
may be specified by the Committee from time to time). Interest will be
compounded quarterly and will also be deferred. If the rate changes, the new
rate will apply to all deferred cash amounts beginning with the following
quarter. Fees deferred in the form of stock units shall be allocated to each
Director’s account based on the closing price of the Company’s common stock as
reported on the Composite Tape of the New York Stock Exchange (“Stock Price”) on
the date the fees would otherwise have been paid. The Company shall not be
required to reserve or otherwise set aside shares of common stock for the
payment of its obligations hereunder, but shall make available as and when
required a sufficient number of shares of common stock to meet the needs of the
Plan. An amount equal to any cash dividends (or the fair market value of
dividends paid in property other than dividends payable in common stock of the
Company) payable on the number of shares represented by the number of stock
units in each Director’s account will be allocated to each Director’s account in
the form of stock units based upon the Stock Price on the dividend payment date.
Any stock dividends payable on such number of shares will be allocated in the
form of stock units. If adjustments are made to outstanding shares of common
stock as a result of split-ups, recapitalizations, mergers, consolidations and
the like, an appropriate adjustment shall also be made in the number of stock
units in a Director’s account. Stock units shall not entitle any person to
rights of a stockholder unless and until shares of Company common stock have
been issued to that person with respect to stock units as provided in Article 7.
7. PAYMENT FROM DIRECTORS’ ACCOUNTS
The aggregate amount of deferred fees, together with interest and dividend
equivalents accrued thereon, shall be paid in accordance with the deferral and
form of payment election made by the Director under paragraph 5. Amounts
deferred to a specified year shall only be paid in a lump sum and shall be paid
promptly at the beginning of that specified year. Amounts deferred to retirement
payable in a lump sum shall be paid, promptly at the beginning of the calendar
year following a Director’s retirement. Installment payments with respect to
amounts deferred to retirement shall be paid

 



--------------------------------------------------------------------------------



 



promptly at the beginning of the calendar year after a Director’s retirement and
promptly after the beginning of each succeeding calendar year until the entire
amount credited to the Director’s account shall have been paid. With respect to
directors fees, amounts credited to a Director’s account in cash shall be paid
in cash and amounts credited in stock units shall be paid in one share of common
stock of the Company for each stock unit, except that a cash payment will be
made with any final installment for any fraction of a stock unit remaining in
the Director’s account. Such fractional share shall be valued at the closing
Stock Price on the date of settlement. Restricted stock units payable in cash,
and the dividend equivalents associated with such deferred units, shall be paid
in cash, each unit to equal the value of one share of DuPont common stock based
on the average of the high and low prices of DuPont common stock as reported on
the Composite Tape of the New York Stock Exchange as of the effective date of
payment.
8. PAYMENT IN EVENT OF DEATH
A Director may file with the Secretary of the Committee a written designation of
a beneficiary for his or her account under the Plan on such form as may be
prescribed by the Committee, and may, from time to time, amend or revoke such
designation. If a Director should die before all deferred amounts credited to
the Director’s account have been distributed, the balance of any deferred fees
and interest and dividend equivalents then in the Director’s account shall be
paid promptly to the Director’s designated beneficiary. If the Director did not
designate a beneficiary, or in the event that the beneficiary designated by the
Director shall have predeceased the Director, the balance in the Director’s
account shall be paid promptly to the Director’s estate.
9. NONASSIGNABILITY
During a Director’s lifetime, the right to any deferred fees, including interest
and dividend equivalents thereon, shall not be transferable or assignable,
except as may otherwise be provided in rules established by the Committee.
10. GOVERNING LAW
The validity and construction of the Plan shall be governed by the laws of the
State of Delaware.
11. EFFECTIVE DATE
This Plan, as amended, shall become effective as of January 1, 2008, and shall
continue in full force and effect until amended or terminated by the Board of
Directors.

 